Citation Nr: 1001225	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
right hip.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
right knee.  

3.  Entitlement to service connection for status post right 
hip replacement.  

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Subsequently, the claims file was 
returned to the jurisdiction of the RO in Montgomery, 
Alabama.

On his substantive appeal, the appellant indicated that he 
did not desire a Board hearing, but in a separate signed 
document submitted at the same time he requested a video 
conference Board hearing be held at the RO.  In a May 2008 
signed statement, the Veteran withdrew his request for a 
Board hearing because of his inability to travel.  As the 
appellant has not requested that the hearing be rescheduled, 
the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
arthritis of the right knee and entitlement to service 
connection for right hip replacement are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.



FINDINGS OF FACT

1.  In February 1997, the Board denied service connection for 
a right hip condition; the appellant did not appeal this 
decision and it is final.

2.  The evidence associated with the claims file since the 
Board's February 1997 denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for arthritis of the right hip and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence of record does not show that the Veteran's 
low back disability, diagnosed as degenerative disc disease 
or lumbar stenosis, is etiologically related to his period of 
active service.

4.  The Veteran is not shown to have any currently diagnosed 
right ankle disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1997 
determination wherein the Board denied the Veteran's claim 
for service connection for a right hip condition is new and 
material and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 20.1100 
(2009).  

2.  A low back disability, diagnosed as degenerative disc 
disease or lumbar stenosis, was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  A claimed right ankle disability was not incurred in or 
aggravated by active service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2005, March 2006 and April 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  Given the favorable determination reached in this 
decision regarding the submission of new and material 
evidence to reopen the claim for service connection for 
arthritis of the right hip, the Board is satisfied that 
adequate development has taken place and that there is a 
sound evidentiary basis for resolution of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for arthritis of the right hip. 

The Board notes that a new VA examination or medical opinion 
in connection with this appeal cannot be provided for the 
Veteran's right hip and right knee claims until such claim is 
successfully reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009).  

In regard to the Veteran's claims for service connection for 
a low back disability and a right ankle, VA examinations were 
not conducted.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is: (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, an examination is not needed because the 
Veteran's STRs are entirely negative for any indication of 
any low back or right ankle disorders, and post-service 
records are entirely negative for any currently diagnosed 
right ankle disorder.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that reflected that he suffered an event, injury, 
or disease in service that may be associated with his 
symptoms.).  Moreover, there is no question that a low back 
disorder is currently diagnosed, but for reasons that will be 
more fully discussed on the merits of the low back claim, 
there is no indication in the record of a causal connection 
between this diagnosis and any of the Veteran's periods of 
service or any incident therein.  See Wells v. Principi, 326 
F.3d 1381 (Fed.Cir. 2003) (noting that the Board has no 
obligation to obtain a medical opinion when there is no 
competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide these claims.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

The notice requirements pertinent to the issues on appeal 
have been met.  The duty to assist also has been fulfilled as 
private and VA medical records relevant to these matters have 
been requested and obtained.  The Board finds that the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with these claims would not cause any prejudice to the 
appellant.

New and Material Evidence

The Veteran seeks service connection for arthritis of the 
right hip.  A claim for service connection for a right hip 
condition was previously considered and denied by the RO in 
February 1994.  The appellant timely appealed the denial.  
The Board denied the claim in February 1997.  The Veteran did 
not appeal the February 1997 Board decision and, therefore, 
it is final.  38 C.F.R. § 20.1100 (2009).  As such, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the last final 
rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the merits of the claim.  The 
Board, therefore, will undertake a de novo review of the new 
and material evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the February 1997 Board decision that denied 
service connection for a right hip condition, the evidence of 
record consisted of service treatment records, including a 
copy of an April 1953 discharge examination that showed no 
abnormalities of the right hip, a May 1956 statement by the 
family physician that while he probably treated the Veteran 
he did not know when or for what complaints, the transcript 
of the Veteran's RO hearing in January 1995, and written 
statements from the Veteran and his representative.  
Subsequently, VA medical records and private medical records 
from Dr. R.D.S., from Southern Bone and Joint Specialists, 
from Dothan Internal Medicine, and from Flowers Hospital have 
been associated with the claims file.  

The evidence submitted subsequent to the February 1997 Board 
decision is new, in that it was not previously of record.  
The newly submitted evidence is also material.  The claim was 
denied in February 1997 as the medical evidence of record did 
not show that the Veteran currently had a right hip 
disability.  The evidence received subsequent to the February 
1997 Board decision includes a June 2002 private X-ray report 
which showed osteoarthritis of the right hip.  Another June 
2002 private medical record related that hip films showed 
essentially instage arthritis of the right hip and that the 
Veteran was at a high likelihood of requiring ultimately 
total hip replacement.  A July 2002 private hospital 
discharge record details the Veteran's right total hip 
arthroplasty.  Similarly, an October 2002 VA record noted the 
Veteran had a right hip replacement in July 2002 and a hip 
prosthesis within the past six months.  In other words, these 
records describe a current disability related to the right 
hip.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) 
(finding that "the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied").  Presuming 
such evidence is credible for the limited purpose of 
ascertaining its materiality, this would therefore relate to 
the unestablished element of a current disability which is 
necessary to substantiate the Veteran's claim.

Presumed credible, the additional evidence received since the 
February 1997 Board decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for 
arthritis of the right hip is reopened.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Back

The Veteran claimed in a July 2006 statement that he injured 
his lower back while at jump school at Fort Benning, Georgia, 
and that he received medical treatment for this injury while 
on active duty.  Service treatment records are negative for 
any complaints of, treatment for, or diagnosis of a back 
disorder.  The Veteran's April 1953 discharge examination 
also shows no abnormalities of the spine or of the 
musculoskeletal system.  

Post-service, an April 2002 VA medical record noted that the 
Veteran had X-rays taken three weeks before for pain in the 
right back.  

A May 2002 private medical record from the Southern Bone and 
Joint Specialists noted that the Veteran had experienced pain 
in his lower back region and in his lower extremities for 
years.  X-ray studies showed some degenerative changes in the 
lumbar spine "but not real bad" and recorded impression was 
lumbar stenosis.  

June 2002 private medical records from the Southern Bone and 
Joint Specialists noted a magnetic resonance imaging (MRI) 
scan showed degenerative disc disease through the lumbar and 
lower thoracic spine, but no surgical stenosis was apparent.  
A physician examiner had opined that there was a history of 
lumbar stenosis, but the physical examination showed more a 
hip problem.  

An August 2002 private record noted lumbar stenosis.  

A September 2004 private medical record noted the Veteran's 
complaints of low back pain with radicular symptoms in the 
left leg.  The examiner was not convinced that this was 
arthritic in nature.  

An April 2006 private medical record from Southern Bone and 
Joint Specialists noted the Veteran's chronic low back pain.

In a July 2006 private medical record, the physician noted an 
"old injury when he was young as a paratrooper" when 
discussing pain in the Veteran's back and right hip.  

A March 2008 private X-ray film showed degenerative changes 
throughout the lumbar spine.  

The Veteran complained of severe pain in the lower back 
during a March 2008 visit to his private physician, Dr. 
R.D.S., and attributed this pain and pain in his right knee 
and right ankle to a 1952 injury when he was in the military.  
The Veteran said that he had passed out before several times 
because the pain in his lower back was so bad.  

A history of chronic back pain or current back pain was noted 
in private medical records dated in April 2008, June 2008, 
July 2008, August 2008, November 2008, and May 2009.  

A May 2008 private discharge summary for a shaking spell 
noted tenderness in the lumbar spine region.  

A July 2008 Letter of Medical Necessity from Dr. R.D.S., the 
Veteran's private physician, to support the supply of a 
wheelchair noted that the Veteran suffered from pain in the 
thoracic spine.  

October 2008 and December 2008 private medical records noted 
back pain after recent falls.  

A March 2009 private medical record noted the Veteran 
complained of pain in both his low back and both hips after 
falling three times the week before.  

Based upon the evidence of record, the Board finds that a low 
back disability, currently diagnosed in private medical 
records as degenerative disc disease and sometimes as lumbar 
stenosis, was not incurred as a result of any established 
event, injury, or disease during active service.  As noted 
above, service treatment records do not indicate any 
treatment for the Veteran's back while in service and his 
discharge examination failed to note any abnormality with the 
spine or back muscles. 

Based upon the current medical evidence of record, there is 
no doubt that the Veteran has a current low back disability, 
whether degenerative disc disease and/or lumbar stenosis.  
However, this current low back disability was diagnosed in 
2002, almost 50 years after the Veteran's discharge from 
service.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that 
weights against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no evidence that any current low back 
disability is related to service.  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson, 12 Vet. App. at 253.  The Veteran has presented no 
such competent medical evidence.  Though private medical 
records dated in July 2006 and March 2008 refer to a 
paratrooper injury in service in 1952, these references are 
based on the Veteran's narrative history and not on any 
independent evaluation of a medical relationship between an 
inservice injury and a current disability.  See, e.g.,  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence).  
None of the evidence of record contains a statement given by 
a medical examiner which provides a persuasive nexus between 
the Veteran's diagnosed back disorder and his period of 
military service.  

The Board finds that the Veteran is competent to present lay 
evidence of an injury to his back while undergoing training 
in jump school in service because it is a type of disorder 
capable of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not 
competent to provide testimony regarding nexus); see also 
Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding 
that medical evidence is not always required to establish the 
elements of in-service incurrence and nexus).  However, there 
is no evidence in the record which corroborates such an 
injury and his discharge examination indicates he had no 
disabling back condition when separated from active duty.  
Moreover, during his RO hearing, the Veteran testified that 
his knee and hip were examined after he hurt his knee at Fort 
Benning (see transcript at p. 1).  His testimony never 
referred to any back injury or treatment as a result of the 
jump school incident.  Therefore, the Board finds that the 
Veteran's lay evidence of an injury to his back while in 
service is simply not credibile.

The Board has considered the assertions that the Veteran and 
his representative have advanced on appeal.  However, the 
Veteran and his representative cannot establish a service 
connection claim on the basis of their assertions alone.  
While the Board does not doubt the sincerity of the Veteran's 
belief that symptoms associated with his lower back continued 
from discharge up to the present day, and that his claimed 
disorder is associated with a paratrooper accident in 
military service, this claim turns on medical matters--the 
relationship between a current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a lay person without the 
appropriate medical training or expertise, the Veteran and 
his representative simply are not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the assertions 
of the Veteran and his representative in this matter simply 
do not constitute persuasive evidence in support of the 
Veteran's claims.

Moreover, presumptive service connection is not warranted in 
this case because there is no evidence in the record that any 
disc disease or lumbar stenosis developed within one year of 
the Veteran's separation from active duty in 1953.  See 
38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection for 
a low back disability on either a direct or presumptive basis 
is not available in this case.

For the foregoing reasons, the claim for service connection 
for a low back disability must be denied.  In arriving at the 
decision to deny this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against this claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Right Ankle

The Veteran claimed in a July 2006 statement that he injured 
his right ankle while at jump school at Fort Benning, 
Georgia, and that he received medical treatment for these 
injuries while on active duty.  Service treatment records are 
negative for any complaints of, treatment for, or diagnosis 
of a right ankle disorder.  The Veteran's April 1953 
discharge examination also shows no abnormalities of the 
right ankle or of the lower extremities.  

Post-service, an April 2006 private medical record from 
Southern Bone and Joint Specialists noted the Veteran's right 
ankle pain and that he had complained of some chronic 
sciatica since a paratrooper type injury.  Examination showed 
some mild varicosities on both lower extremities and some 
very mild peripheral edema.  The physician opined that right 
ankle pain was probably secondary to his back.  X-ray film of 
the right ankle was unremarkable.  

A March 2008 private medical record from Dr. R.D.S. noted 
that the Veteran claimed that his right ankle pain dated back 
to a 1952 injury.  

Even assuming that the Veteran did incur a right ankle injury 
during service, the Board finds that service connection for a 
right ankle disability is not warranted.  The medical 
evidence of record noted above demonstrates that the Veteran 
does not have a current disability related to his right 
ankle.  The Board notes that pain, alone, without evidence of 
an underlying pathology, does not constitute competent 
evidence of a disability for VA purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  Therefore, his claim for 
service connection for a right ankle disability must be 
denied.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for arthritis of the right hip is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Service connection for a low back disability is denied.

Service connection for a right ankle disability is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

Having reopened the claim concerning service connection for 
arthritis of the right hip, which the Board now characterizes 
more properly as service connection for status post right hip 
replacement, the Board finds that further development is 
necessary.  Specifically, a VA examination is necessary.

In the present case, as noted above, the Veteran has 
submitted evidence of a current disability related to the 
right hip.  Additionally, the Veteran testified in 1995 and 
submitted a signed statement in July 2006 asserting that his 
right hip was injured in service during paratrooper jump 
school at Fort Benning, Georgia in 1952.  The Veteran is 
competent to provide lay evidence in reporting an injury and 
treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While these 
statements do not comport with the service treatment records 
found in the claims file, a review of the claims file 
discloses that the Veteran has consistently argued over time 
that he was injured at jump school at Fort Benning and his 
representative at the 1995 hearing noted that it was a matter 
of record.  

Furthermore, the evidence of record includes treatment 
records which suggest continuity of symptomatology and 
current residuals related to the right hip claim.  An April 
2006 private medical record noted the Veteran's hip 
replacement in 2002 and that he had suffered from some 
chronic sciatica since an injury at Fort Benning, Georgia, in 
1952.  A July 2006 private medical record noted the Veteran's 
right hip pain and that he had "an old injury [from] when he 
was young as a paratrooper."  A November 2008 private 
medical record noted degenerative joint disease of the right 
hip, and private records dated in August 2008, December 2008, 
and March 2009 noted recent pain in the hips.  Additionally, 
during his RO hearing he had testified that private doctors 
had told him that his right hip and knee conditions were from 
an injury and that it "looked like" arthritis then 
developed (see transcript at p. 3).  

Thus, the Board is of the opinion that the Veteran has 
provided medical or lay evidence of a current disability, an 
injury in service and testimony of persistent symptoms since 
his discharge from service.  As such, the Veteran has met the 
criteria of 38 C.F.R. § 3.159 and a VA examination and 
medical opinion as to his right hip complaint should be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's request to reopen his claim for 
service connection for arthritis of the right knee, the 
United States Court of Appeals for Veterans Claims, in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), clarified VA's duty to 
notify in the context of claims to reopen a claim pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to such 
claims, VA must inform a claimant of the bases for the prior 
denial of the claim and notify him both of the evidence and 
information necessary to reopen the claim and to establish 
entitlement to service connection, particularly with respect 
to those elements found insufficient in the previous denial.  

The Board finds that in this case the duty to notify has not 
been satisfied.  The Veteran was notified by letter dated 
December 2005 of the evidence and information necessary to 
establish entitlement to service connection for arthritis of 
the right knee.  Subsequently, the Veteran was notified by 
letter dated April 2006 that he previously had been denied 
service connection for the right knee in a RO decision dated 
in February 1994.  However, the letter never informed him of 
the bases for the prior denial of his claim of entitlement to 
service connection for a knee condition, or notified him of 
the evidence and information necessary to reopen this claim, 
or informed him that the prior final decision for this claim 
is found in the Board's February 1997 decision rather than 
the RO decision of February 1994.  A remand thus is necessary 
so that the Veteran may be issued a fully compliant notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009) are fully complied with and 
satisfied.  The letter is to give the 
Veteran proper notice of the information 
and evidence needed to reopen his claim 
for service connection for arthritis of 
the right knee, under the requirements 
found in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The RO/AMC shall afford the Veteran an 
opportunity to attend an appropriate VA 
examination to ascertain the nature, 
extent, and etiology of any right hip 
disability.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be conducted.  The 
claims file and a copy of this Remand must 
be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.

The examiner shall review all pertinent 
records associated with the claims file 
and offer an opinion as to whether it is 
at least as likely as not (at least a 50 
percent probability) that any currently 
diagnosed right hip disability is related 
to any event, incident, or symptoms noted 
during service.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  Thereafter, the RO/AMC shall take such 
additional development action with respect 
to the claims as it deems proper.  When 
the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence and readjudicated.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


